TATE, J.,
is of the opinion the writ should be granted. The defendant is charged with a 1972 murder which, under the statute then in force, cannot be punished by death. Furman v. Georgia, 408 U.S. 238, 92 S.Ct. 2726, 33 L.Ed.2d 346. Under the La. Constitution, all non-capital offenses are bailable. Article I, Section 12. Offenses punishable by death are capital crimes. La.C.Cr.P. Art. 933(2). Whatever the merits of State v. Flood, 263 La. 700, 269 So.2d 212 (1972), in the interval between the Furman decision and the Louisiana Legislature having an opportunity to reclassify crimes as capital or not in the light of Furman, the legislature has now acted and has fixed those killings which are capital (and thus non-bailable) and those which are not (and thus bailable). Act 127 of 1973. The defendant is simply not charged with a capital offense and is thus under our state constitution entitled to bail.
CALOGERO, J., dissents from refusal to grant writs.